UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-7015


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

JERMAINE BETEA,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:09-cv-01414-CMH; 1:06-cr-00305-CMH-7)


Submitted:     March 11, 2011                 Decided:   March 18, 2011


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermaine Betea, Appellant Pro Se. James Philip Gillis, Michael
Edward Rich, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermaine Betea seeks to appeal the district court’s

orders denying         relief     on    his    28    U.S.C.A.      § 2255      (West      Supp.

2010) motion and denying his motion to alter or amend judgment.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,     a    prisoner         satisfies     this    standard      by

demonstrating         that     reasonable          jurists     would     find      that     the

district       court’s     assessment      of       the    constitutional          claims    is

debatable      or     wrong.       Slack      v.    McDaniel,      529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion   states      a   debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at   484-85.          We   have    independently           reviewed      the    record      and

conclude       that    Betea      has    not       made      the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3